Citation Nr: 0904506	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and November 2004 rating 
decisions of the Seattle, Washington Regional Office (RO).  

The February 2004 rating decision granted service connection 
for porphyria cutanea tarda and assigned a noncompensable (0 
percent) initial rating from June 2003.  The veteran 
disagreed with the initial rating assignment.  In a November 
2004 rating decision during the appeal, a higher initial 
disability rating of 10 percent was granted, dated back to 
June 2003 as well.  Regarding a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In May 2008 the veteran testified before the undersigned.  A 
transcript of the hearing has been incorporated into the 
record.


FINDING OF FACT

The competent medical evidence does not show that the 
dermatologic manifestations of the veteran's disability 
result in coverage of 20 to 40 percent of the entire body or 
exposed areas, or the requirement of systemic therapy for a 
total duration of 6 weeks or more, but not constantly, during 
the past 12-month period.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7815 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

In this case, the Board will consider the assignment of 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the pendency of the appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 7815 (bullous disorders), porphyria 
cutanea tarda covering at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period warrants a 10 
percent disability rating.  Porphyria cutanea tarda covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent disability rating.  
Finally, porphyria cutanea tarda covering more that 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  Otherwise, the disability is rated based on 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7815 (2008).

In the present claim, the veteran was afforded a VA skin 
disease examination in June 2003.  The examiner noted the 
veteran's descriptions of intermittent and sporadic blister-
like rashes after sun exposure on the hands and arms.  These 
blisters would eventually heal and leave residual 
hypopigmented scars.  The examiner observed two irregular 
papules, one measuring 5 millimeters (mm) x 4 mm and another 
5 mm x 3 mm, on the veteran's nose.  The examiner also noted 
scattered hypopigmented, faint scars on both hands, each 
being less than 4 mm in diameter, which the examiner did not 
consider to be disfiguring and were only noticeable on close 
examination.  The diagnosis was porphyria cutanea tarda.

The veteran was afforded a VA endocrine diseases examination 
in July 2003 which detailed much more extensively the 
condition of the veteran's skin.  The examiner noted suntan 
in exposed areas of skin and did not see any significant 
hyperpigmentation.  The examiner found no evidence anywhere 
of any active bullae or vesicles.  The examiner noted the 
skin lesions on the nose which he considered to be related to 
other conditions.  This examiner agreed with the diagnosis of 
porphyria cutanea tarda.

The veteran was afforded a third VA examination in November 
2003, again for skin diseases, for an opinion as to etiology.  
This same examiner conducted the June 2003 examination.  The 
veteran reported no change and noted that his symptoms had 
remained the same since June.  The examiner noted there was 
no treatment for the veteran's disease other than avoiding 
exposure to the sun.  Again, no active lesions were present.  
Noting the scattered, flat scars on the hands, the examiner 
estimated these hypopigmented scars covered about 30 percent 
of the surface area of the dorsum of the hands and about 10 
percent of the dorsal aspect of the forearms.  The examiner 
found no involvement evident of porphyria cutanea tarda on 
the face or other areas of the body, and the hypopigmented 
scars on the hands and forearms were not disfiguring.

The veteran has sought no private care and the VA treatment 
notes contained in this claims file, and in the Social 
Security Administration disability documents, contain only a 
few references to the veteran's skin.  There were no 
treatment notes describing any weeping or "festering" 
blisters.

In February 2008 the veteran was afforded another examination 
for his porphyria cutanea tarda.  Again the veteran reported 
the porphyria cutanea tarda involved areas exposed to the 
sun, but not his face or head.  The veteran described 
exudation, itching, and crusting, though no ulcer formation 
or shedding.  The veteran described the symptoms as occurring 
constantly.  Upon objective examination, the examiner noted 
the well-healed scars on the dorsum of both hands.  This 
examiner found no hypopigmentation, tenderness, 
disfigurement, or abnormal texture.  The examiner found the 
porphyria cutanea tarda to be in remission.  Skin lesions 
were in 0 percent of the (sun) exposed areas.  The examiner 
added that the veteran had reported he stopped drinking a 
number of years prior, and so the skin lesions had resolved 
and not returned.     

The Board notes that there are some disorders of the skin 
that have active and inactive stages or are subject to 
remission and recurrence.  Where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  Thus, the frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed and the skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  

In this case, there are VA outpatient records spanning a five 
year period (2002 - 2007), showing no objective evidence of 
fluctuations in occurrence and no varying degree of severity 
of the veteran's skin disability.  Furthermore, VA 
examinations of the skin were conducted in June 2003, July 
2003, November 2003, and February 2008.  Taking into 
consideration that there is significant medical evidence 
showing that the veteran's skin disability was examined 
during at various times in an effort to capture the disease 
at various stages, the Board finds that the evidence of 
record is sufficient to rate the disability under appeal.

The foregoing medical evidence does not support the veteran's 
claim for an evaluation in excess of 10 percent.  It does not 
show coverage of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, or the requirement of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  Diagnostic Code 
7815.  Physical examinations merely show the presence of 
irregular papules and scattered hypopigmented, faint scars 
covering a small portion of the veteran's body, and that the 
veteran did not receive treatment.  The criteria for the 
assignment of a higher rating are not met.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a rating in excess of 10 percent for service-connected 
scalp disfigurement for any period of initial rating claim.  
The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation.  
There is no evidence that the veteran's disorder affects more 
than 40 percent of the body or exposed areas, or that he 
undergoes constant or near-constant systemic therapy with 
corticosteroids or other immunosuppressive drugs; thus, 
entitlement to an increased rating under DC 7806 
(dermatitis), 7816 (psoriasis), 7821 (cutaneous 
manifestations of collagen vascular disease), or 7822 
(papulosquamous disorders) has not been shown.  There is also 
no evidence of exfoliative dermatitis; thus, an increased 
rating under DC 7817 is not for application.  There has been 
no diagnosis of urticaria or a disease of keratinization 
which would entitle the veteran to an increased rating under 
DCs 7824 and 7825.  There is no evidence of erythema 
multiforme or toxic epidermal necrosis which would warrant an 
increased rating under Diagnostic Code 7827.  Further, the 
record overall is negative for any opinion or evidence that 
the veteran was disfigured or that he has scars as a 
predominate disability.  Therefore, Diagnostic Codes 7800 to 
7805 are not applicable.

The Board has also considered the veteran's statements and 
hearing testimony describing his reluctance to go outside to 
the exposure of the sun as well as the statements of friends 
as to the weeping blisters.  However, the Board must weigh 
the probative value of these assertions against the lack of 
treatment records for this service-connection disease 
whenever weeping blisters may have been present as well as 
the September 2004 description of the veteran, attending a 
SSA disability examination, having tanned arms and wearing 
what must have been a short-sleeved shirt. 

The Board is aware of the veteran's own assertions as to the 
severity of his skin condition.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite 
the veteran's testimony, the medical record before the Board 
shows that the manifestations do not satisfy the diagnostic 
criteria.  As a result, his assertions do not constitute 
evidence that this disability warrant an increased 
evaluation.

Staged ratings are not indicated in the present case, as the 
Board finds the weight of the credible evidence demonstrates 
that the veteran's skin disorder has consistently warranted a 
10 percent rating and no more since June 2003 when service 
connection became effective.  38 U.S.C.A. § 5107(b).

The evidence does not suggest that extraschedular rating 
consideration is warranted.  The Board does not have the 
authority to assign, in the first instance, a higher rating 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and 
given the circumstances of this case, there is no basis to 
refer the matter to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
There is no showing that his skin disability required any 
hospitalizations.  Although the veteran has indicated he is 
reluctant to be out in the sun and so he has difficulty 
finding work, there is no objective evidence that this 
service-connected disability provides a marked interference 
with employment beyond what is already considered in the 
currently assigned rating.  See generally, 38 C.F.R. § 4.1 
(disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity).

In sum, the Board concludes that since service connection has 
been in effect the veteran is not entitled to a rating in 
excess of 10 percent for his skin disorder.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert. v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).   

The record reflects that the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Moreover, the record shows that the appellant was represented 
by a veteran's service organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in June 2003, July 2003, November 2003, and 
February 2008, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

An evaluation in excess of 10 percent for porphyria cutanea 
tarda is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


